Case 1:17-cv-00521-CWD Document 106 Filed 04/15/19 Page 1 of 3

JAMES G. REID, ISB #1372

JENN[FER REID MAHONEY, ISB #5207

KAUFMAN REID, PLLC

1211 W. Myrtle St., Suite 350

Boise, Idaho 83702

Telephone: (208) 342-4591

Facsimile: (208) 342-4657

Email: jreid@krlawboise.com
jmahoney@krlawboise.com

Attorneys for Defendant
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

P.R., a minor by her natural parent and
guardian, S.R., Case No. l:l'i'-CV-OOSZ l-CWD

Plaintiff,
DEFENDANT’S AMENDED PROPOSED
v. JURY INSTRUCTIONS

sHosHoNE scHooL DISTRICT No. 321, a §
public entity of the State of Idaho,

Defendant.

 

 

COMES NOW Defendant, by and through its attorneys of record, Kaufman Reid, PLLC,
and pursuant to the jury instructions conference with the court, submits the following proposed
amended instructions, to be considered in addition to those instructions previously submitted

Defendant reserves the right to submit any proposed supplemental instructions, consistent
with the issues arising, or evidence presented, at trial.

DATED this 15“‘ day oprrn, 2019.

/s/ James G. Reid
J ames G. Reid

DEFENDANT’S PROPOSED JURY INSTRUCTIONS - l

Case 1:17-cv-00521-CWD Document 106 Filed 04/15/19 Page 2 of 3

CERTIFICATE ()F SERVICE

I HEREBY CERTlFY that on this 15th day of April, 2019, I electronically filed the
foregoing document with the U.S. District Court. Notice will automatically be electronically
mailed to the following individual who is registered with the U.S. District Court CM/ECF
System:

E. Lee Schlender, ISB #1 171
2700 Holly Lynn Drive
Mountain Home, ID 83647
leeschlender@gmail.com

/s/ James G. Reid
James G. Reid

DEFENDANT’S PROPOSED JURY INSTRUCTIONS - 2

Case 1:17-cv-00521-CWD Document 106 Filed 04/15/19 Page 3 of 3

DEFENDANT’S AMENDED PROPOSED
INSTRUCTION NO. 22

In order for a school district to be liable under Title IX for its response to student to
student sexual harassment, there are four requirements Which must be proven:

First, the school must exercise substantial control over both the harasser and the context
in which the known harassment occurs.

Second, the sexual harassment must be so severe, pervasive, and objectively offensive,
that it can be said to deprive the victims of access to the educational opportunities or benefits
provided by the school.

Third, the school must have had actual knowledge of the harassment.

Fourth, the school district is liable only if its deliberate indifference subjects its students
to harassment That is, the deliberate indifference must, at a minimum, cause students to undergo
harassment or make them liable or vulnerable to it.

A plaintiff must establish sexual harassment ofa student that is so severe, pervasive, and
objectively offensive, and that so undermines and detracts from the victims educational
experience, that the victim student is effectively denied equal access to an institution`s resources
and opportunities

Both parties agree that the school officials had control over both the harasser and the
target, that the sexual assault was sufficiently severe and offensive, and that school officials
had actual knowledge of the serious sexual assault that occurred on campus, but only after the
fact.

Plaintiff does not claim that the school district should have protected her from the
serious sexual acts that occurred at the school. Rather her claim is that the school district
responded with deliberate indifference thereafter and, in so doing, denied her access to the
educational opportunities or benefits provided by the school which Title lX is designed to
protect.

P.R. v. Slir).~;hone Sch. Dist. No. 32], 2018 U.S. Dist. LEXlS 216556, ’5‘23-24, 2018 WL 6729634
(quoting Davis' v. Mr)rtroe Cr)tmr_\' Ba'. O_fEdnc., 526 U.S. 629, 649, l 19 S. Ct. 1661, 143 L. Ed.
2d 839 (1999) (quotation marks removed)).

